DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim disclose all the claimed features [see column 14 lines 16-33] except the preamble of the claim which is directed to a method; however, the body of the claim teaches the claimed features.
Claims 2-6 are rejected for the same reasons because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al (Pub. No.: US 2017/0351836) in view of Vrba et al (Pub. No.: US 2017/0348049).

(i) directing, using a radio frequency (RF) applicator, one or more RF energy pulses into the tissue region of interest, the tissue region of interest comprising an object of interest [see 0036-0038] and at least one reference that are separated by at least one boundary at least at two boundary locations [see 0014-0016]; 
(ii) detecting, using an acoustic receiver, bipolar acoustic signals generated in the region of interest at each boundary location in response to the RF energy pulses and processing the bipolar acoustic signals to determine peak-to-peak amplitudes thereof [see 0036-0038, 0046]. 
Thornton et al disclose a metric for the strength of the thermoacoustic data at the boundary of the object of interest and the reference is calculated and the thermoacoustic data represents a bimodal signal and the metric is the distance between two peaks of the bimodal signal [see 0058].
Thornton et al disclose don’t disclose determining a temperature at the at least two boundary locations using the peak-to-peak amplitudes of the bipolar acoustic signals and a distance between the boundary locations and repeating during treatment to continuously monitor tissue temperature.
Nonetheless, Vrba et al disclose calculating a temperature at the at least two boundary locations (portal vein, bile duct, inferior vena cava), or placed in organ tissue (e.g., liver tissue) itself [see 0435) using the peak-to-peak amplitudes of the bipolar acoustic signals and a distance between the boundary locations [see 0199, 0343-0346, 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Thornton et al and Vrba et al by calculating a temperature at the at least two boundary locations; to indicate the amount of energy contained within a bodily tissue and measuring the wall temperature at such a distance is a fair approximation of the peak temperature reached within the adventitia [see 0199, Vrba et al] and the tissue proximate the luminal surface of the electrode has the highest intensity of RF heating and therefore benefits from more efficient heat transfer [see 0260, Vrba et al] and by repeating the above steps during treatment to continuously monitor tissue temperature; to track the progress of the therapy [see 0397, 0403, Vrba et all].

Regarding claims 2, Thornton et al disclose calculating the distance between the boundary locations [see 0058] by disclosing a metric for the strength of the thermoacoustic data at the boundary of the object of interest and the reference is 

Regarding claims 3, Thornton et al disclose wherein the distance between the boundary locations is an effective (by being a metric of the strength; therefore contributes to the electric field attenuation, emphasis added) distance between the boundary locations [see 0058] by disclosing a metric for the strength of the thermoacoustic data at the boundary of the object of interest and the reference is calculated and the thermoacoustic data represents a bimodal signal and the metric is the distance between two peaks of the bimodal signal [see 0058].
Thornton et al may not explicitly mention effective distance.
Nonetheless, Vrba et al disclose wherein the distance between the boundary locations (first contact location and the second contact location) is an effective distance (separation distance, see 0035) between the boundary locations [see 0034-0037, 0424, 0435 and fig 29A-D].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Thornton et al and Vrba et al by using an effective between distance between the boundary locations; so that bipolar contact impedance measurements between the inner electrode member and the outer electrode member and temperature measurements can be effectively monitored [see 0037, Vrba et al] and measuring the wall temperature at such a distance is a fair approximation of the peak temperature reached within the adventitia [see 0199, Vrba 

Regarding claims 4, Thornton et al don’t disclose estimating a temperature of the object of interest based on the calculated temperature at the at least two boundary locations.
Nonetheless, Vrba et al disclose estimating a temperature of the object of interest based on the calculated temperature at the at least two boundary locations [see 0037, figs 29A-D].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Thornton et al and Vrba et al by estimating a temperature of the object of interest based on the calculated temperature at the at least two boundary locations; so that bipolar contact impedance measurements between the inner electrode member and the outer electrode member and temperature measurements can be effectively monitored [see 0037, Vrba et al] and measuring the wall temperature at such a distance is a fair approximation of the peak temperature reached within the adventitia [see 0199, Vrba et al] and the tissue proximate the luminal surface of the electrode has the highest intensity of RF heating and therefore benefits from more efficient heat transfer [see 0260, Vrba et all].



Regarding claims 6, Thornton et al don’t disclose comparing the peak-to-peak amplitude of the bipolar acoustic signal, the calculated temperature at the at least two boundary locations and the peak-to-peak amplitude of the other bipolar acoustic signal to estimate a temperature of the second object of interest.
Nonetheless, Vrba et al disclose comparing the peak-to-peak amplitude of the bipolar acoustic signal, the calculated temperature at the at least two boundary locations and the peak-to-peak amplitude of the other bipolar acoustic signal to estimate a temperature of the second object of interest [see 0199, 0225].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Thornton et al and Vrba et al by comparing the peak-to-peak amplitude of the bipolar acoustic signal, the calculated temperature at the at least two boundary locations and the peak-to-peak amplitude of the other bipolar acoustic signal to estimate a temperature of the second object of interest; so that bipolar contact impedance measurements between the inner electrode member and the outer electrode member and temperature measurements can be effectively monitored [see 0037, Vrba et al] and measuring the wall temperature at such a distance is a fair approximation of the peak temperature reached within the adventitia 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/                 Primary Examiner, Art Unit 3793